1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,
3                                                     Case No. 2:16-cr-00321-JAD-PAL
                              Plaintiff,
4
                  vs.                                 ORDER
5
      BAILEY AARON HALL,
6
                             Defendant.
7
            The ends of justice served by granting said continuance outweigh the best interest of the
8
     public and the defendant in a speedy sentencing, since the failure to grant said continuance
9
     would be likely to result in a miscarriage of justice, would deny the parties herein sufficient time
10
     and the opportunity within which to be able to effectively and thoroughly prepare for sentencing,
11
     taking into account the exercise of due diligence.
12
            IT IS THEREFORE ORDERED that sentencing in the above-captioned matter currently
13
     scheduled for April 22, 2019 at 10:00 a.m., be vacated and continued to
14
     ___________________________,
     May 6, 2019, at the hour of 1:302019,
                                      p.m. at ______________ a.m./p.m.
15

16
     IT IS SO ORDERED.
17              4/10/2019
     Entered:
                                                          HONORABLE JENNIFER A. DORSEY
18
                                                          United States District Judge
19

20

21

22

23

24

                                                      3
